                                                                             FILED
                                                                     I DISTRICT
                                                                     US    CLERK'S OFFICE
                                                                                COURT E.D.N.Y,
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                         ★ SEP^oig ^
                                                       X


CITY OF WARREN POLICE AND FIRE
                                                                     BROOKLYN OFFICE
RETIREMENT SYSTEM,Individually and on
Behalf of All Others Similarly Situated,
                                                           MEMORANDUM
                                    Plaintiffs,
                                                           DECISION AND ORDER
                      - against -                          18-CV-1492(AMD)(SJB)


FOOT LOCKER,INC., RICHARD A.
JOHNSON,and LAUREN B. PETERS,

                                    Defendants.
                                                       X
ANN M.DONNELLY,United States District Judge:

       On March 9, 2018, the City of Warren Police and Fire Retirement System brought this

class action on behalf of itself and all others similarly situated against Foot Locker, Inc., Chief

Executive Officer, President, and Board of Directors Chairman Richard A. Johnson, and Chief

Financial Officer and Executive Vice President Lauren B. Peters. {See ECF No. 1.) On June 25,

2018, Magistrate Judge Sanket J. Bulsara appointed New England Carpenters Guaranteed

Annuity and Pension Funds as the lead plaintiff and Robbins Geller Rudman & Dowd LLP as

lead class counsel. (ECF No. 35.) Subsequently, on August 24,2018, the lead plaintiff filed the

operative Second Amended Complaint("SAC").{See ECF No. 36.)

       The SAC alleges that beginning in August 2016, the defendants misled investors by

claiming that Foot Locker had "strong" partnerships with its top vendors and continued to obtain

"premier products" from them, when in reality, its vendors had become competitors through

online sales and forced Foot Locker to purchase "large quantities of undesirable products" as a

condition of acquiring premium merchandise.(ECF No. 36           4-7.) According to the SAC,the

defendants' misstatements and omissions artificially inflated Foot Locker's stock price, causing
the plaintiffs to suffer a loss when the truth was revealed in 2017.{Id. Kt 8-11.) The plaintiffs

claim that the defendants violated Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and

that defendants Johnson and Peters violated Section 20(a)ofthe Exchange Act, 15 U.S.C, §

 78t(a).(M      145-152.)

         On January 7, 2019, the defendants moved to dismiss, arguing that the plaintiffs had not

alleged any actionable misstatements or omissions, and did not sufficiently plead scienter or loss

causation.{See ECF No. 43.) I held oral argument on September 9,2019. For the reasons stated

below,I grant the defendants' motion and dismiss the complaint without prejudice.

                                           BACKGROUND^

        Foot Locker is a New York City-based retailer that sells athletic footwear and apparel

under several different "banners," including Foot Locker, Kids Foot Locker, Lady Foot Locker,

Champs Sports, Footaction, Runners Point, Sidestep, and SIX:02.(ECF No. 36                2, 39.)

Structurally, the company is divided into two segments:(1)"Athletic Stores," which includes its

more than 3,000 brick-and-mortar locations, and (2)"Direct-to-Customers," which includes

online and catalogue sales. {Id.     2,40.) Its Athletic Stores segment is significantly more

profitable than its Direct-to-Customers segment. For example,in the 2016 fiscal year. Athletic

Stores made $1,576 billion in sales, while the Director-to-Customers earned $204 million. {Id. ^

40.)

        Foot Locker does not create any products; it derives its income by buying product from

its vendors and reselling it for a profit. {Id.   3,41.) According to the plaintiffs,"Foot Locker's

business is heavily dependent on a small number of vendors, with its largest vendor Nike Inc....

supplying 68% ofthe Company's merchandise in fiscal 2016."{Id.              3, 41.) The ability to


'The facts are taken from the complaint, assumed to be true for purposes ofthis motion, and are read in
the light most favorable to the plaintiffs. See Kleinman v. Elan Corp., 706 F.3d 145, 152(2d Cir. 2013).
obtain "high-demand merchandise, including limited release sneaker models," is vital to its

business model. {Id. ^ 3.) Limited release sneakers are particularly important to Foot Locker's

business, because its target consumers are "young males aged 12 to 25"- many of whom are

"sneaker aficionados" and Foot Locker's "most loyal customers"- purchase limited release

sneakers. {Id. 42-43.) Limited release sneakers make up only five percent of Foot Locker's

total sneaker sales, but keeping "sneaker aficionados" as customers helps "drive[] store traffic to

retailers such as Foot Locker." {Id. ^ 43.)

        The plaintiffs purchased Foot Locker common stock, which is listed and traded on the

New York Stock Exchange, between August 19, 2016 and August 17, 2017(the "Class Period"),

and bring this action complaining that the defendants committed fi-aud when they led investors to

believe that Foot Locker had "strong vendor relationships." {Id.     1,4.) The plaintiffs further

allege that Foot Locker did not have the "great partnerships" it touted; many of its vendors had

become competitors by selling directly to customers through online marketplaces and were

forcing Foot Locker to accept more difficult to sell "non-premium merchandise" in order to

receive premium products. {Id.     5-7.)

L      Confidential Witnesses


       The plaintiffs fraud allegations are based on information from eight confidential

witnesses("CWs")each of whom worked at Foot Locker in varying roles. {Id.           50-63.)CWl,

a replenishment analyst until April 2016,^ analyzed sales trends in women's footwear and

advised buyers on how much inventory to buy. {Id. H 31.) CW2 was a treasury analyst through

November 2016 and a financial analyst until January 2017; he forecasted the company's cash

flow for North American operations and return on investment for store openings and



^ CWl left the company before the beginning ofthe Class Period in August of2016.

                                                 3
remodelings. {Id. 1| 32.) CW3 was a director of store optimization for SIX:02- which features

footwear and apparel for the "modem woman"-from "before the Class Period through

September 2017;" she prepared "reports containing performance results, marketing review, and

product analysis for the SIX:02 banner." {Id. ^ 33.) CW4 was a retail planner in Footaction,

responsible for "forecasting margins and inventory levels on a daily, monthly, yearly and three-

year basis." {Id. ^ 34.) CW5 was a replenishment analyst until September 2017, and determined

how to distribute footwear among Foot Locker's stores. {Id. H 35.) CW6 was a marketing brand

coordinator for SIX:02 until September 2017; she worked with Foot Locker vendors including

Nike and Adidas "to increase recognition ofthe SIX:02 banner." {Id. ^ 36.) CW7,an associate

buyer for SIX:02 until September 2017,"negotiate[ed] the purchase ofinventory from vendors

including Nike and Adidas."(Id. ^ 37.) CW8 was a Foot Locker vice president until Jemuary

2016.3(M 1138.)

        According to CWl,beginning in around April 2016,"many of Foot Locker's vendors

began to keep much oftheir premier products for themselves" and for boutique stores,"rather

than selling those products through Foot Locker." {Id. H 51.) CW2 and CW3 confirmed that Nike

sold only limited quantities of its "especially popular products" to Foot Locker during the Class

Period. {Id. HH 52-53.) CW2 saw that vendors like Nike and Adidas began selling special release

products through their own websites and sometimes only through custom apps. {Id. HH 51-52.)

        The plaintiffs also allege that "during the Class Period,... vendors would require Foot

Locker to purchase large quantities of undesirable merchandise in order to obtain desirable

merchandise." {Id. H 56.) CW3 attended product meetings at Nike every six months and reported

that Nike allowed Foot Locker to obtain premium Nike products only if it also agreed to



^ CW8 also left the company before the start ofthe Class Period.

                                                   4
purchase significant less desirable inventory. {Id.) According to CW5,CW6,and CW7,some of

Foot Locker's other vendors had similar policies. {Id. H 58.) CW4 explained that "Nike had a

'70/30' rule, whereby Foot Locker could obtain only 70% of the sneakers that the Company

wanted to purchase [and] had to fill the other 30% ofthe order amount with sneaker models that

the Company knew would be difficult to sell." {Id. ^ 57-58.) According to CW3,Foot Locker

had difficulty selling the "undesirable merchandise," a problem that was compounded because

Nike would only refimd a small percentage ofthe price if Foot Locker returned inventory it

could not sell. {Id. 161.)Likewise, CW7 and CW4 said that other vendors would allow Foot

Locker to return only a small amount ofinventory - about five to six percent, and not more than

ten percent ofthe unsold products. {Id.) CW4 confirmed that this limitation on Foot Locker's

ability to return unsold inventory "resulted in a glut ofinventory that needed to be marked down

in order to be sold." {Id. ^ 62.)

II.     Public Statements'*

        According to the plaintiffs, the defendants made false statements during the Class Period

that led investors to believe it was not affected by its vendors' growing online sales and that it

continued to obtain premium merchandise from its vendors.

        The plaintiffs claim that the defendants' fraudulent scheme began on August 19, 2016,

when Foot Locker announced its financial results for the second quarter of2016.^ It reported

increased earnings; earnings per share increased 12% to $0.94 per share, net income totaled $127

million, and total sales increased 5% to $1.78 billion. {Id. H 73.)In connection with its earnings



  At the oral argument on September 9, 2019, tlie parties agreed that the Court should consider the
transcripts ofthe defendants' various public statements during the Class Period.

^ At oral argument, counsel for Foot Locker represented that the second quarter of2016 was the
company's "best quarter" financially.
announcement, defendants Johnson and Peters boasted of Foot Locker's "strong leadership

positions in the athletic industry," its "current strong financial position," and its "deep

understanding ofthe core customer." {Id. HI 73-74; see id.||76, 78.) They also made clear that

Foot Locker's understanding of customer preferences and choices helped build strong

partnerships with vendors. For example, defendant Johnson said that Foot Locker was "leading

in understanding what [its] customers want, and how and when they want it.... This work in

turn make[s] us a leading partner for our world-class vendors...."{Id. 176.)He said that Foot

Locker's banners were "the perfect battleground to fight it out to win market share, especially

with the young male customers who buy the most sneakers ... And that's why the leading

brands continue to be highly motivated to collaborate with [the company] on these exclusive and

strong allocations." {Id.)

        Defendants Johnson and Peters discussed product allocation and assortment:"Our buyers

and our merchants do a greatjob of working with our vendor partners to bring in assortments

that resonate with our consumers" and Foot Locker was "getting the allocations [due to] the great

relationship that [it] ha[s] with all of[its] vendor partners." {Id.||80-81.) Moreover, Foot

Locker "continue[d] to work with all of[its] vendor partners to increase [] allocations," and

trusted that "the vendor partners do a good job of controlling the flow into the marketplace, and

keeping that ever-present demand out there." {Id. 181.) When asked specifically about exclusive

non-basketball products from Nike, Adidas, Under Armour, and Puma,defendant Johnson

replied,"They're all committed to bringing fresh, new,exclusive product into those spaces...

[T]hey deliver great product, some of it exclusive, some of it with time leads." {Id. 182.)These

"great partnerships ...[are] all working and we're very positive about the vendor partnerships."

{Id.)
        On November 18,2016,the company announced is third quarter results: Earnings per

share increased 13% to $1.13 per share, net income reached $157 million, and total sales

increased by 5.1% to $1,886 billion. The defendants continued to discuss the company's vendor

relationships and prominent position in the sneaker and athletic industry in the accompanying

filings and earnings call:

       • Defendant Johnson stated that the strong quarterly earnings were a "testament to Foot
         Locker, Inc.'s solid position at the center ofsneaker culture," and that "[o]ur vendors
         have certainly come to recognize and support the critical position we have built
         within the industry in terms of providing that feeling of authenticity to our customer."
         (7^/. 111185, 88.)

       • In the same vein, he said,"We work continuously with our vendors to share the
         insights we gathered.... Ultimately, it is having available the most innovative
         products from our outstanding suppliers that keeps our banners top of mind wdth our
         most influential customers. {Id. H 88.)

       • When questioned whether Foot Locker would "be in a better position in terms of
         allocations with some ofthat hottest product" moving forward, Johnson responded
         that what"fuels our business with our consumers is a scarcity model....[We]try to
         get what we think is the appropriate amount for our stores. But it's an ongoing
         conversation. And as significant partners with our suppliers, I think we end up with..
         . a model that the consumers are driven by because they know they have to get into
         the stores and get it or they might not have the chance. So the scarcity piece ofthe
         allocation models is important to our success."{Id. K 90.)

       • Defendant Peters confirmed that Foot Locker's "inventory [was] fresh and well-
         positioned ...."{Id. H 86.)

       On February 24, 2017, Foot Locker continued to report strong financial results for the

fiscal year 2016. Eamings per share had increased 18% to $1.37 per share, and its year-end net

income was $189 million. {Id. U 93.) The defendants commented that Foot Locker remained "at

the center ofsneaker culture," but that a "delay in the release oftax refunds by the IRS" would

likely result in "a challenging first quarter." {Id. KH 93,95.) According to Johnson, the delay in

tax refunds resulted in "buying opportunities that have passed when our consumer didn't have

cash in their hands," but that Foot Locker "ha[d] a huge beliefthat [its] vendors continue to bring
heat in our category to our stores and websites," and that "the consumer still has a huge desire

for the product that we have in our store." {Id. H 98;see id. K 97.)

        On April 20, 2017, Foot Locker issued a press release updating its guidance for the first

quarter 2017 "in light ofthe previously noted slow start to the fiscal year in February." {Id. 1}

102.) Among other things, it adjusted its first quarter earnings per share from $1.39 to $1.36 and

projected that first quarter store sales "were expected to increase at a low-single digit percentage

rate." {Id.) Defendant Johnson attributed this "slow start" to "the delay in the issuance ofthe vast

majority ofincome tax refund checks until after the NBA All-Star Game[, which] significantly

affected our February comparable store sales, which were down low-double digits." {Id.) But he

reaffirmed that "the customer's appetite for our existing product assortments has not changed,"

and that "[Foot Locker] is confident [that its] banners remain at the center of sneaker culture."

{Id.)

        The plaintiffs allege that the truth about Foot Locker's vendor partnerships and

competitors began to leak to the market on May 19, 2017, when the defendants announced the

financial results for the first quarter of2017. {Id. T[ 104.) The company reported that store sales

did not meet its guidance and "had risen only 0.5% year-over-year," that its quarterly net income

had fallen to $180 million from $191 million, and that its quarterly earnings per share had fallen

fi"om $1.39 to $1.36.{Id.) The defendants projected that earnings would be in the low-single

digits, and would stay "relatively flat" year-over-year. {Id. H 105.) They also said that if"recent

sales trends continue[d]," Foot Locker would execute a "Plan B"to cut costs and inventory to

achieve its 2017 year-end earnings guidance. {Id.) As a result. Foot Locker's share price declined

16.65% from $70.45 to $58.72 that same day. {Id. H 110.)
       According to the plaintiffs, these subpar results did not stop the defendants from

perpetuating the alleged fraud. Instead of disclosing the truth about vendor partnerships and the

competitive market,the plaintiffs say, the defendants again attributed the disappointing results to

delayed tax refunds:"The slow start we experienced in February, which we believed was largely

due to the delay in income tax refunds, was unfortunately not fully offset by much stronger sales

in March and April." {Id.   106.) The defendants continued to tout the strength of Foot Locker's

vendor relationships and competitiveness in the market while downplaying the negative effects

of its vendors' direct-to-consumer sales:


       • Defendant Johnson stated that Foot Locker's "banner remain[ed] at the center ofa
         vibrant sneaker culture," that the defendants were "confident that[Foot Locker's
         customers ha[d] not lost their tremendous appetite for athletic footwear and apparel,"
         and that Foot Locker's "position in the industry [was] stronger than ever."{Id.)

           On an earnings call, defendant Johnson was asked whether he thought that "direct-to-
           consumer efforts ofsome ofthe brands are impacting the business at all today?" He
           replied,"At all? Sure. But, I mean,I think that there's some pressure from everybody
           that sells sneakers. We're all fighting for consumers. I think that our understanding of
           our consumer base and our connectivity, trying to create consistent, authentic,
           memorable experience for our consumer, whether they're in-store or online with us,
           allow us to push back against that. But certainly, people have a lot ofshopping
           choices, whether it's online or places in malls or on the street. So I don't know that
           it's any more right now. Bob,than it's been, but we'll continue to be diligent across
           all ofthe channels and leverage our inventory and our experiences with our
           consumers across all those channels." {Id. 11107.)

           Johnson went on to say that "[t]he vendors continue to support our initiative, right?
           We're building House of Hoops. We're looking at Kicks Lounges,the Fly Zones in
           Kids Foot Locker, opening the Jordan store in Paris. All ofthose things just speak to
           the strength ofthe relationship with our key vendor partners." {Id.)

          When asked about"how the second quarter is just a blip," Johnson replied that,
          "[tjhere's just a little bit of a lag," and that "the consumer hasn't gone elsewhere."
          (Id. H 108.)

           On the same call, defendant Peters said,"We know these customers well, and we
           know the differences in those customers across our different brands. We understand
           what motivates them, what they get excited about, and that's what we focus on
            bringing to them. So with that focus, they know they've got to come to us to check
            out what we've got before they make their purchase decision." {Id. 107.)

        On August 18,2017, when Foot Locker announced its second quarter earnings, investors

learned ofFoot Locker's alleged deteriorating vendor relationships. Foot Locker announced that

its second quarter total sales declined 4.4% compared to 2016,from $1.78 billion to $1.701

billion, that its net income had dropped to $51 million compared with $127 million in 2016, and

that its eamings per share had fallen to $0.39 from its 2016 comparable $0.94. {Id. H 112.) The

company revised its guidance, explaining that it expected comparable store sales to drop 3% to

4% for the remainder of 2017, and that eamings per share would likely decrease "between 20%

to 30% in the second half of2017."{Id.       112,114.) The defendants explained that the

disappointing results were due to "higher markdown[s]" and a "very high level of promotional

activity." {Id. 114.) As a result. Foot Locker anticipated closing 35 additional stores, and

"shifting [its] emphasis from real estate to digital and supply chain." {Id.   113-14.) On August

18, Foot Locker's stock price dropped about 28%,from $47.70 to $34.38; the next day, the price

dropped again to $31.82. {Id. H 115.)

       Some time "[f]ollowing the August 18,2017 announcements," analysts reported, among

other things, that "retailer disintermediation by core vendors looks to be outpacing Foot Locker's

digital offset," that "investors have been significantly concemed about the disruption that e-

commerce is causing to sellers ofthird-party goods," and that the second quarter results "lent

more credence to the idea that Foot Locker was being negatively impacted by Adidas.com and

Nike.com." {Id. 1117(intemal alterations omitted).)

IIL     Material Omissions


       In addition to alleging that the defendants defrauded investors by making misleading

statements, the plaintiffs also claim that the defendants, in their Forms 10-Q and 10-K, failed to


                                                 10
disclose their vendors' increasing direct-to-consumer sales, their inability to obtain premium

products, and the increased inventory of undesirable products, in violation of Securities and

Exchange Commission reporting rules and regulations. {See id.           64-72.) Specifically, the

plaintiffs argue that Foot Locker's September 7, 2016, December 7, 2016, and June 6,2017

Forms 10-Q and March 23,2017 Form 10-K did not include disclosures mandated by Items 303

and 503 of Regulation S-K.{See id.        84,92,101, 111.)

        The plaintiffs allege that the defendants failed to meet Item 303's requirement that Forms

10-Q and 10-K include "Management's Discussion and Analysis of Financial Condition and

Results of Operations;" in particular, they claim that Foot Locker's filings did not disclose: "(i)

material events and uncertainties known to management that would cause reported financial

information not to be necessarily indicative offuture operating results or offuture financial

condition;(ii) known trends or uncertainties that have had or that the registrant reasonably

expects will have a material favorable or unfavorable impact on net sales or revenues or income

form continuing operations; and (iii) unusual or infrequent events or transactions or [] significant

economic changes that[were] materially affect[ing] the amount of reported income from

continuing operations." {Id. 1[ 69(internal quotation marks omitted).) Similarly, the plaintiffs

claim that the defendants did not meet disclosure requirements under Item 503, 17 C.F.R. §

229.503(c), which says that a company must provide a "Risk Factors" section that "discuss[es]..

. the most significant factors that make the [securities] speculative or risky," "[s]et forth each risk

factor," and "explain how the risk affects the [company]."{Id. II70.)^ According to the plaintiffs,

the defendants should have included discussions about the increasing number of direct sales from

vendors to customers. Foot Locker's inability to obtain enough premier product, and vendors'


^ Form 10-K requires a "Risk Factors" discussion, while Forms 10-Q requires that the company "[s]et
forth any material changes from risk factors as previously disclosed in the registrant's Form 10-K."{Id.)

                                                    11
conditions that Foot Locker purchase large amounts of unpopular products to obtain premium

ones.(Jd.    68, 71.)

IV.    Scienter Allegations

       The plaintiffs make factual allegations to support their claim that the defendants

knowingly or recklessly defrauded investors. First, they say that because vendor supply "relates

to the core business of Foot Locker," the defendants "would have closely monitored the direct-

to-consumer sales of Nike and the Company's other top vendors throughout the Class Period,"

and would have known that "vendors were increasingly bypassing Foot Locker" to sell their

products to online consumers and thus were keeping more oftheir premier products.(ECF No.

36 H 121.)The defendants also would have known from monitoring Foot Locker's "inventory

purchase" that its vendors were forcing the company to purchase "large quantities of undesirable

products."(Jd. H 122.)

       In addition, the plaintiffs claim that "at the end ofthe Class Period," defendant Peters

said that the defendants knew that during the second quarter of 2017 that "sales were declining

'more than expected,"' which is why Foot Locker had "decided to 'temporarily halt[]' the

Company's share 'repurchase activity;"' given the defendants' alleged knowledge of declining

sales, the plaintiffs allege the defendants should have "pre-announce[d] that they expected

disappointing financial results for 2Q17,as they had done on April 20,2017 with respect to

1Q17."(ECF No. 361(123.)

       The plaintiffs also charge that the defendants knew of or recklessly disregarded the

deterioration in vendor relationships because of Foot Locker's systems, periodic reports, and

regular meetings. An internal network. Quantum, was updated daily and kept track of"sell

through data, sales numbers, products and inventory."{Id. K 124.) The company also used



                                                12
"MicroStrategy software, which showed the Company's sales on a daily, weekly, and monthly

basis." {Id.) According to CW6 and CW8,defendants Johnson and Peters attended weekly

meetings at which the leadership team "discussed sales, earnings and cost trends." {Id. H 125.) At

a separate weekly meeting, defendant Peters reviewed fmsincial forecasts, revenues, and mark-

downs. {Id.) Last, the plaintiffs argue that defendants Johnson and Peters, as well as other

insiders, engaged in suspicious trading activity that raises an inference offraudulent intent {id. ^

127):

                                                      Shares                        Percentage
        Insider              Date        Price                      Proceeds
                                                       Sold                              Sold

 Defendant Johnson        8/19/16      $68.00      30,000         $2,040,000      5.4%
 (CEO,President,          8/19/16      $68.10      20,000         $1,362,000
 Chairman)
 Defendant Peters         8/22/16      $68.00      20,000         $1,360,000      10.9%
 (CFO)                    3/8/17       $77.51      25,000         $1,937,750
 Lewis P. Kimble          9/7/16       $65.38      30,667         $2,005,008      32.5%
 (Executive VP, CEO       9/7/16       $65.46      12,812         $838,674
 International)
 Paulette Alviti          12/5/16     $75.23       3,000          $225,690        21.4%
 (Senior Vice             12/5/16     $75.37       7,000          $527,590
 President, Chief         4/20/17     $74.50       8,000          $596,000
 Human Resources
 Officer)
 Jarobin Gilbert          12/9/16     $76.23       1,000          $76,230         38.9%
 (Director)               5/24/17     $59.40       5,600          $332,640
 Nicholas P. Dipaolo      10/13/16    $68.75       5,424          $372,900        7.3%
 (Director)
 Cheryl N. Turpin         10/12/16    $69.16       10,000         $691,600        21.8%
 (Director)               3/2/17      $76.17       2,000          $152,340
 Matthew M.               11/29/16    $72.39       6,659          $482,045        19.9%
 McKenna(Director)        3/1/17      $75.92       5,000          $379,600
                          Total:                   192,162        $13,380,067

According to the plaintiffs, these sales were unusual because in the year prior to the Class Period,

"Foot Locker insiders sold just 31,628 shares for proceeds of approximately $2.1 million," and



                                                 13
for the year after the Class Period,"Foot Locker insiders sold just 73,442 shares for proceeds of

approximately $3.6 million." {Id.     128-29.)

        Based on these allegations, the plaintiffs, on behalf of a putative class, claim that Foot

Locker and defendants Johnson and Peters engaged in securities fraud in violation of Section

10(b) ofthe Securities Exchange Act of 1934 and its implementing regulation. Rule lOb-5

(Count I) and that the individual defendants are liable under Section 20(a) ofthe Exchange Act

(Count II).(ECF No. 36       145-52.) On January 7,2019,the defendants moved to dismiss the

SAC in its entirety.(ECF No. 43.) For the reasons discussed below, that motion is granted.

                                           DISCUSSION


        Generally, in order to survive a motion to dismiss, a complaint must contain "enough

facts to state a claim to relief that is plausible on its face." Bell All. Corp. v. Twombly, 550 U.S.

544, 570(2007)."A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct


alleged." Ashcroft v. Iqbal, 556 U.S. 662,678(2009). In a securities fraud case, the court may

consider "any written instrument attached to the complaint as an exhibit or any statements or

documents incorporated in it by reference, as well as public disclosure documents required by

law to be, and that have been,filed with the [SEC], and documents that the plaintiffs either

possessed or knew about and upon which they relied in bringing the suit." Stratte-McClure v.

Morgan Stanley, 776 F.3d 94, 100(2d Cir. 2015)(internal alterations omitted).

        A plaintiff alleging securities fraud must comply with the heightened pleading

requirements detailed in Rule 9(b)ofthe Federal Rules of Civil Procedure and the Private

Securities Litigation Reform Act of 1995 (the "PSLRA"), 15 U.S.C. § 78u-4(b). See ATSI

Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87,99(2d Cir. 2007)(affirming that securities



                                                  14
fraud claims must satisfy the heightened pleading standards of both Rule 9(b)and the PSLRA).

Under Rule 9(b), a plaintiff must "state with particularity the circumstances constituting fraud."

Fed. R. Civ. P. 9(b)."[T]o satisfy this requirement the plaintiff must '(1) specify the statements

that the plaintiff contends were fraudulent,(2)identify the speaker,(3)state where and when the

statements were made, and(4)explain why the statements were fraudulent.'" Anschutz Corp. v.

Merrill Lynch & Co.,690 F.3d 98,108(2d Cir. 2012)(quoting Rombach v. Chang, 355 F.3d

164, 170(2d Cir. 2004)). Under the PSLRA,a securities fraud plaintiff must "specify each

misleading statement," explain why the statement is misleading, and "state with particularity

facts giving rise to a strong inference that the defendant acted with the required state of mind."

Id. (citing Dura Pharms., Inc v. Broudo,544 U.S. 336,345(2005)(internal quotation marks and

alterations omitted));see also 15 U.S.C. § 78u-4(b)(l),(2)).

1.     Section 10(b) Claim

        "Section 10(b) ofthe Securities Exchange Act of 1934 makes it unlawful to 'use or

employ,in connection with the purchase or sale of any security ...any manipulative or

deceptive device or contrivance in contravention of[the] rules and regulations' that the SEC

prescribes." Stratte-McClure, 776 F.3d at 100 (citing 15 U.S.C. § 78j); see also 17 C.F.R. §

240.10b-5. To sustain claims under Section 10(b) or Rule lOb-5, a complaint must plausibly

allege:"(1)a material misrepresentation (or omission);(2)scienter, i.e., a wrongful state of

mind;(3)a connection with the purchase or sale of a security;(4)reliance ...;(5)economic

loss; and(6)loss causation." Singh v. Cigna Corp., 918 F.3d 57,62(2d Cir. 2019)(quoting

Kleinman,706 F.3d at 152(internal quotation marks and brackets omitted)).




                                                 15
        A.     Material Misrepresentations or Omissions

       The plaintiffs' allegations of misleading statements can be grouped into three categories:

(1)statements in which the defendants misled the public about its competitive strength without

disclosing growing adverse market trends,(2)statements in which the defendants falsely touted

Foot Locker's "great partnerships" with its vendors, and (3)statements in which the defendants

discussed the company's product allocation and inventory without mentioning that vendors

forced it to take on difficult to-sell "non-premium merchandise" as a condition to obtaining

premium products. The defendants argue that the plaintiffs have not established 10(b)liability.

They say that the alleged misstatements are not actionable because: they are not false or

misleading; they are are puffery; they were accompanied by meaningful cautionary language;

and because they are opinions.(See ECF No. 43.) Further, they assert that the plaintiffs have not

identified any violation ofa duty to disclose.(Id.) For the reasons discussed below, I find that the

plaintiffs have not pled an actionable statement or omission warranting 10(b)liability.

               1.     Alleged Misstatements Concealing Adverse Market Trends

       The plaintiffs allege that during the Class Period, the defendants led investors to believe

that Foot Locker continued to hold a strong position in the market, when it was in reality

suffering firom the increasing direct-to-consumer online sales ofits vendors.(ECF No. 361I1|73-

77, 85-89,93-97.) The plaintiffs claim that the defendants' statements that Foot Locker

continued to "understand[] what our consumers want" and that its "core consumers want[ed] to

be in our stores" masked the truth that customers were, in larger numbers, defecting and buying

directly from vendors online.(Id.    76-79, 98-100.) The plaintiffs also claim that the defendants

tried to conceal the adverse direct-to-consumer market trend by blaming the company's poor




                                                16
performance on "the delay in income tax refunds."(ECF No. 36 ^ 106; see, e.g., id.       93-96, 98-

100,102-03, 106-09.) None ofthe defendants' statements is actionable.

       The defendants characterize their statements-that Foot Locker had a "strong leadership

position" {id. ^ 73),^ was a "leading retailer of premium sneakers" {id. 76), and was a

"preferred destination for the best footwear and apparel" {id. ^ 85)-as mere puffery, and thus

not actionable.(ECF No.43 at 14.) As for statements that Foot Locker "understand[s] what [its]

customers want"(ECF No. 36 H 76)and has a "connectivity with [its] consumer"{id. H 78), the

defendants say that they are broad and generalized and that no reasonable investor would rely on

them.(ECF No.43 at 15.)

       Puffery encompasses "vague and optimistic 'statements [that] are too general to cause a

reasonable investor to rely upon them,' and thus cannot serve as the basis for a securities fraud

claim." Steamfltters'Indus. Pension Fund v. Endo Int'l PLC,111 F. App'x 494,497(2d Cir.

2019)(summary order)(quoting ECA, Local 134IBEW Joint Pension Tr. ofChi. v. JP Morgan

Chase Co.., 553 F.3d 187,206(2d Cir. 2009));see Rombach,355 F.3d at 174("[E]xpressions of

puffery and corporate optimism do not give rise to securities violations."). The statements at

issue here are plainly puffery; they are unverifiable claims upon which no reasonable investor

could rely. Accordingly, the statements do not give rise to liability. See Oklahoma Firefighters

Pension & Ret. Sys. v. Xerox Corp.., 300 F. Supp. 3d 551,569(S.D.N.Y. 2018), affd sub nom.

Arkansas Pub. Employees Ret. Sys. v. Xerox Corp.., Ill F. App'x 51 (2d Cir. 2019)(Statements

that a new platform helped "differentiate [the company]from [its] competitors around the world"

could not "reasonably be found to be misleading."); Gregory v. ProNAi Therapeutics Inc., 297 F.




''See id. 93,102, 106 (discussing the company's "solid position" at the "center of sneaker
culture"), K 88(Foot Locker has a "critical position we have built within the industry").

                                                17
Supp. 3d 372,399(S.D.N.Y.), affd, 757 F. App'x 35(2d Cir. 2018)(Pronouncement that the

defendant pharmaceutical company was"a leader in developing and commercializing a broad

and diverse portfolio of cancer therapies" was nonactionable puffery.)(collecting cases);

Steinbergy. PRT Grp., Inc., 88 F. Supp. 2d 294, 305(S.D.N.Y. 2000)(Statements that expressed

the company's "belief in its competitive advantage" were not actionable.)

        The defendants argue that the plaintiffs have not pled with particularity that the

defendants' statements were false or misleading by omission. To establish falsity, plaintiffs must

do more than simply assert that a statement is false;"they must demonstrate with specificity why

that is so." Rombach v. Chang,355 F.3d 164, 174(2d Cir. 2004)(emphasis added)"A violation

of Section 10(b) and Rule lOb-5 premised on misstatements cannot occur unless an alleged

material misstatement was false at the time it was made."In re Lululemon Sec. Litig, 14 F.

Supp. 3d 553,571 (S.D.N.Y. 2014), aff'd,604 F. App'x 62(2d Cir. 2015)(citing San Leandro

Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Cos., Inc., 75 F.3d 801, 812-13(2d

Cir. 1996)).

        "Similar to the falsity of statements, omissions are only actionable if a defendant is under

a duty to disclose information and fails to do so." In re Lululemon Sec. Litig., 14 F. Supp. 3d at

571-72(citing Levitt v. J.P. Morgan Sec., Inc., 710 F.3d 454,465(2d Cir. 2013)). However,

when a company decides to disclose certain information,"[djisclosure is required ...to make ..

.the statements made,in the light ofthe circumstances under which they were made, not

misleading." Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27,44(2011)(internal quotation

marks omitted)(quoting Rule lOb-5, 17 C.F.R. § 240.10b-5(b);see In re Vivendi, S.A. Sec.

Litig, 838 F.3d 223,239(2d Cir. 2016). In other words,"once a company speaks on an issue or

topic, there is a duty to tell the whole truth, even where there is no existing independent duty to



                                                 18
disclose information on the issue or topic." Vivendi, 838 F.3d at 258 (internal quotation marks

omitted); see Caiola v. Citibank, N.A., N.Y., 295 F.3d 312, 331 (2d Cir. 2002)(when a party

chooses to speak on a subject, it has a "duty to be both accurate and complete"). A statement or

omission is material when there is "a substantial likelihood that the disclosure ofthe omitted fact

would have been viewed by the reasonable investor as having significantly altered the total mix

of information made available" to the market.IBEW Local Union No. 58 Pension Tr. Fund &

Annuity Fund v. Royal Bank ofScot. Grp., P.L.C., 783 F.3d 383,390(2d Cir. 2015)(internal

quotation marks and citations omitted).

        The defendants argue that the "[pjlaintiffs offer no particularized facts ...that

contradict" Foot Locker's optimistic statements about its market performance and consumer

understanding.(EOF No.43 at 14.) In addition, the defendants argue that none ofthe CW

allegations suggest that the issue of vendors turning into competitors was in fact having a

negative impact on Foot Locker.(ECF No.47 at 13.) I agree. The only allegations in the SAC

that imply falsity are general CW observations that vendors "began to keep much oftheir

premier products for themselves" and that CW2 saw Nike and Adidas selling special release

products through their own websites and apps.(ECF No. 36              51, 52.) These claims are not

sufficiently particularized, and in any event, do not render the defendants' statements about Foot

Locker's consumer insight and general market standing false or misleading.^ See Rombach,355

F.3d at 174 (plaintiff"must demonstrate with specificity why and how" a statement was false or

misleading). Because the plaintiffs do not allege that vendors' direct sales to customers had a




® The plaintiffs' assertion that the defendants' explanation that sales had decreased due to delayed tax
refunds was a fa9ade to hide the truth about increased vendor competition is simply that: an assertion
without any factual basis. Nowhere in the SAC do the plaintiffs claim that there was no delay in tax
refunds nor that any such delay did not cause sales to decrease.


                                                     19
negative effect on the company's sales, they cannot meet the specific falsity pleading

requirements.^ In short, the statements are not actionable.^®

                 2.      Alleged Misstatements About Foot Locker's Vendor Relationships

        The plaintiffs allegations that Foot Locker misrepresented its vendor relationships and

thus misled investors do not withstand a motion to dismiss. According to the plaintiffs, the

defendants misstated the strength ofits vendor relationships, because vendors like Nike and

Adidas had become competitors by selling directly to customers. For example, on the 2016

second quarter earnings call, defendant Johnson stated that Foot Locker had "great partnerships

that continue to fuel sneaker culture. So they're all working and we're very positive about the

vendor partnerships."(ECF No.36 K 82.) He also said that Foot Locker was a "lead[ing] partner

for [its] world-class vendors"{Id. ^ 76), and "getting the allocations relates to the great

relationship that [the company] ha[s] with all [its] vendor partners," {Id. H 81). The defendants

said that Foot Locker worked closely with its vendors to "to bring in assortments that resonate

with... consumers"{Id. H 80), and that they "share[d] this understanding [ofFoot Locker's

consumers] with ... key vendors, which enables [the company] to partner with them to deliver..

. premium footwear and apparel," {Id. f 73).

        Again, the plaintiffs cite broad characterizations ofFoot Locker's vendor relationships as

"strong,""positive," and "great:" statements that amount to puffery, and are insufficient to



^ The plaintiffs rely on Galestan v. OneMain Holdings, Inc., 348 F. Supp. 3d 282, 299(S.D.N.Y. 2018)
for the proposition that "quantification was not necessary to illustrate the alleged fraud." But the plaintiff
in that case alleged significantly more detail to "illustrate the existence ofa negative impact" from the
alleged undisclosed integration activities. Id. at 298. For example,the plaintiff in Galestan "identifie[d]
specific metrics and reports on the Symphony platform that allegedly measured productivity and
delinquency rate." Id. at 299. The plaintiffs here do not make similarly detailed allegations.

  Likewise, the plaintiffs' claims that the defendants did not comply with Items 303 and 503 are not
actionable since they have not established that there was in fact a market trend that harmed Foot Locker's
sales and earnings.

                                                     20
sustain a 10(b) action. See Rudman v. CHC Group LTD.^ 217 F. Supp. 3d 718,728(S.D.N.Y.

2016)(The defendant's "statements regarding its 'strong' relationships with [one of its top

customers] was no more than 'puffery' which does not give rise to securities violations."

(internal quotations omitted)).

        Nor have the plaintiffs alleged that the statements were false or misleading. The plaintiffs

do not explain why the statements about working closely with vendors and having "strong"

vendor relationships are false, or allege facts to support their claim. Instead, the plaintiffs rely on

CW statements that vendors were not selling "especially popular products" to Foot Locker, and

were keeping those products to sell themselves.{See ECF No.45("No reasonable investor

would have understood from these statements that in truth. Foot Locker's top vendors were

increasingly bypassing the Company and selling their products directly to consumers, becoming

their own retailers and competing -rather than partnering - with Foot Locker.").) The CWs did

not say that the vendor relationships were not "strong" or that vendors were refusing to work

with Foot Locker on product assortment and allocations. For that reason, the CW statements do

not support the plaintiffs claims. Without more,the plaintiffs have not put forth factual

allegations that render the defendants' statements false or misleading. The statements touting the

strength of Foot Locker's vendor relationships are thus not actionable.^'

               3.      Alleged Misstatements About Foot Locker's Inventory and Product
                       Allocation


       The plaintiffs claim that they have alleged an actionable misstatement or omission with

regard to the defendants' statements about Foot Locker's inventory and product allocation.




  The defendants argue that certain ofthe alleged misstatements are forward-looking statements
accompanied by meaningful cautionary language and inactionable opinion statements.(ECF No.43 at 15-
20.)I do not reach these arguments, as I find that they are not actionable on other grounds.

                                                  21
        During the Class Period, the defendants touted Foot Locker's "careful inventory ...

management" and "fresh and well-positioned inventory."(EOF No.36 KH 76, 80.) They claimed

that "leading brands continue to be highly motivated to collaborate with [Foot Locker] on these

exclusive and strong allocations" and are "committed to bringing fresh, new,exclusive product."

(Jd.   80,82.) However,the defendants also said that allocations were "an ongoing

conversation" and that Foot Locker was continuing to "try to get what [it] th[ought was]the

appropriate amount for [its] stores." {Id. 90.) One defendant explained that Foot Locker was

doing "really good work ... on improving [] allocation to get the right product to the right place,

right time, and keeping control ofthe inventory," and that "[t]hat too ha[d]fueled lower mark

downs."{Id. 180.) Still, Foot Locker was "do[ing] a greatjob managing its average selling

prices." {Id. 1180.)

        According to the plaintiffs, these statements are false and misleading because Foot

Locker was not receiving sufficient quantities of premier products due to vendors' growing

online direct-to-consumer sales; instead, it was saddled with difficult-to-sell merchandise.

Specifically, CW4 asserted that during the Class Period,"Nike had a "70/30" rule, whereby Foot

Locker could only obtain 70% ofthe sneakers that the Company wanted to purchase ...Foot

Locker had to fill the other 30% of the order amount with sneaker models that the Company

knew would be difficult to sell." {Id. ^ 57.) According to the CWs,the "70/30" rule, combined

with the condition that less than ten percent of unsold product could be returned to the vendor,

"resulted in a glut ofinventory that needed to be marked down in order to be sold." {Id.       61-

62.)

       The plaintiff's theory offalsity is not supported by the CW allegations. For example,the

plaintiffs claim that statements that Foot Locker was managing its inventory "carefully" were



                                                22
misleading, but the CWs did not claim that Foot Locker was not being diligent with its inventory.

Instead, they reported only that Foot Locker did not obtain exclusively premium merchandise

through the "70/30" rule or otherwise. {Id. ^ 56.) Likewise, CW statements that Foot Locker

bought "large quantities of undesirable merchandise in order to obtain desirable merchandise" do

not undercut Foot Locker's statements that it was attempting to "try to get what [it] th[ought

was]the appropriate amount for [its] stores" or working to "improv[e] allocation to get the right

product to the right place, right time ...."{Id. 1[1[ 56,80, 90).

        Drawing all reasonable inferences from the allegations, I find that the plaintiffs have not

pled enough particularized facts to demonstrate that the defendants' claims were false or

misleading.

        B.      Scienter


        Although I conclude that the allegations do not make out an actionable statement or

omission, I nevertheless consider whether the plaintiffs have sufficiently pled scienter. To sustain

a Section 10(b)or Rule lOb-5 action, the plaintiffs must allege that each defendant acted with

scienter, or "a mental state embracing intent to deceive, manipulate, or defraud" investors. Boca

Raton, 506 F. App'x at 38 (quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27,46

(2011)). Plaintiffs must "allege facts that give rise to a strong inference offraudulent intent,"

Acito V. IMCERA Grp., Inc.,47 F.3d 47,52(2d Cir. 1995)(emphasis added); a "strong

inference" ofscienter means an inference that is "cogent and at least as compelling as any

opposing inference one could draw from the facts alleged." Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 324(2007). In addition,"[p]laintiffs must allege those facts that give

rise to an inference of scienter 'with particularity.'" Singh,918 F.3d at 62(quoting yf757

Commc'ns. Inc., 493 F.3d at 99).



                                                 23
        Plaintiffs may plead scienter in two ways: by alleging facts "(1)showing that the

defendants had both motive and opportunity to commit the fraud or(2)constituting strong

circumstantial evidence ofconscious misbehavior or recklessness." In re Magnum Hunter Res.

Corp. Sec. Litig., 616 F. App'x 442,445(2d Cir. 2015)(citation omitted); see also Boca Raton,

506 P. App'x at 38 (citing In re Carter-Wallace, Inc., Sec. Litig., 220 F.3d 36,39(2d Cir.

2000)). When the defendant is a corporation, a plaintiff must plead scienter with respect to

"someone whose intent could be imputed to the corporation." Teamsters Local 445 Freight Div.

Pension Fund v. Dynex Capital Inc., 531 F.3d 190,195(2d Cir. 2008). The plaintiffs have not

satisfied the scienter pleading requirement.

                I.     Motive and Opportunity

        The plaintiffs argue that the defendants had a motive to lie because they profited from

selling Foot Locker shares while the stock price was artificially inflated.(ECF No.36       127-

129.) Motive may be "shown by pointing to 'the concrete benefits that could be realized' from

one or more ofthe allegedly misleading statements or nondisclosures." South Cherry St., LLC v.

Hennessee Grp. LLC,573 F.3d 98, 108(2d Cir. 2009). This test is "generally met when

corporate insiders are alleged to have misrepresented to the public material facts about the

corporation's performance or prospects in order to keep the stock price artificially high while

they sold their own shares at a profit." Id. (citation omitted).

       "While motive may be 'sufficiently pleaded where [a] plaintiff alleged that defendants

misrepresented corporate performance to inflate stock prices while they sold their own shares,'

the defendant's stock sales must be 'unusual' to support such an allegation." Wyche v. Advanced

Drainage Sys., Inc., 710 F. App'x 471,473(2d Cir. 2017)(summary order)(citing Kalnit v.

Eichler, 264 F.3d 131, 139(2d Cir. 2001) mAAcito,47 F.3d at 54). A court determining whether



                                                  24
sales are unusual or suspicious must consider: "(1)the amount of net profits realized from the

sales;(2)the percentages of holdings sold;(3)the change in volume of insider defendant's sales;

(4)the number of insider defendants selling;(5)whether sales occurred soon after statements

defendants are alleged to have known were misleading;(6) whether sales occurred shortly before

corrective disclosures or materialization ofthe alleged risk; and (7) whether sales were made

pursuant to trading plans such as Rule 10b5-l plans." Gagnon v. Alkermes PLC,368 F. Supp. 3d

750,772-73(S.D.N.Y. 2019){ciXmg Nguyen v. New Link Genetics Corp., 297 F. Supp. 3d 472,

493(S.D.N.Y. 2018)).^2

        Here, the plaintiffs claim that during the Class Period, defendants Johnson and Peters,

along with non-defendant Foot Locker officers and directors, sold 192,162 shares for over

$13.38 million.(EOF No. 36 ^ 127.) They claim that these sales, compared with the 31,628

shares sold the year before the Class Period, and the 73,442 shares sold the year after the Class

Period, sufficiently raise a strong inference of scienter. {Id   128-29.) Upon a closer

examination ofthe specific sales, I find that the plaintiffs did not make a showing.

       I first discuss the stock sales that defendants Johnson and Peters made. On August 19,

2016, defendant Johnson sold 50,000 shares for about $3.4 million. {Id. H 127.) Defendant Peters

sold 20,000 shares on August 22,2016 for about $1.3 million and 25,000 shares on March 8,

2017 for about $1.9 million. {Id.) According to the SAC,defendants Johnson and Peters' sales

were 5.4% and 10.9%, respectively, oftheir total stock holdings; thus,the sales at issue

represented only a small fraction oftheir total beneficial ownership. See Koplyay v. Cirrus Logic,




  Officers and directors are presumed to have the opportunity to commit fraud. Pension Comm. ofUniv.
ofMontreal Pension Plan v. Banc ofAm. Sec., LLC,446 F. Supp. 2d 163, 181 (S.D.N.Y. 2006).


                                                  25
Inc., No. 13-CV-790, 2013 WL 6233908, at *5(S.D.N.Y. Dec. 2, 2013)(Sales of 10%, 11%,

14% of corporate insiders total holdings do not amount to suspicious trades inferring scienter.)

         Moreover, defendant Johnson's August 19, 2016 sales and defendant Peters' August 22,

2016 sales - both of which were made shortly after the August 19,2016 alleged misstatements-

were made pursuant to 10b5-l trading plans that were adopted before the fraud allegedly

began, which undermines any inference offraudulent intent. See Dempsey v. Vieau, 130 F,

Supp. 3d 809,816(S.D.N.Y. 2015)("[T]he mere fact that stock shares were traded pursuant to a

Rule 10b5-l trading 'do[es] not give rise to a strong inference of scienter.'"(quoting In re

Lululemon., 14 F. Supp. 3d at 585)).'"* Defendant Peters' remaining sale was made pursuant to a

trading plan adopted during the Class Period. While it is true that trading plans entered into

during the class period may raise an inference of scienter,see Employees'Ret. Sys. ofGov't of

the Virgin Islands v. Blanford, 794 F.3d 297, 309(2d Cir. 2015), the plaintiffs have not alleged

any facts that suggest there was strategic trading and manipulative intent involved in the trading

plan,see In re Lululemon Sec. Litig., 14 F. Supp. 3d at 585 (finding that sales made pursuant to

insider sales did not raise an inference of scienter where the complaint "pleads no facts that even

remotely suggest that Wilson entered into the Plan 'strategically' so as to capitalize on insider

knowledge ofthe company's allegedly undisclosed quality control issues.")




  See ECF No.44-17 at 5, n.l (defendant Johnson's August 19, 2016 sales were made pursuant to al0b5-
1 trading plan adopted on March 24, 2016); ECF No.44-18 at 6, n.l (defendant Peters' August 22, 2016
were pursuant to a 10b5-l trading plan adopted on January 13, 2016).

  The plaintiffs cite Freudenberg v. E*Trade Fin. Corp., 712 F. Supp. 2d 171, 200(S.D.N.Y. 2010)to
suggest that a Rule 10b5-l trading plan "givefs] rise to an inference ofscienter," not negate it.(ECF No.
45 at 40 n.35(quoting Freudenberg, 712 F. Supp. 2d at 200).) But the court in this case limited its
discussion oftrading plans to the individual defendants'"Rule lObS-l trading plans- adopted during the
Class PeriocF- not plans adopted before the class period. Freudenberg, 712 F. Supp. 2d at 200
(emphasis added).

                                                   26
         Nor do the stock sales of non-defendants raise an inference of intent to defraud. As an


initial matter, the plaintiffs do not allege why defendants Johnson and Peters would have been

motivated to engage in fraud for the benefit of other officers and directors. See Russo v. Bruce,

111 F. Supp. 2d 505,518-19(S.D.N.Y. 2011)(Allegations that non-defendant directors and

officers "sold shares during the Class Period ... do not support plaintiffs' theory of motive ...

[because] the Complaint gives no indication as to why the Individual Defendants would have

been motivated to defraud investors in order to enrich others, not themselves."(citation

omitted));see also Geiger v. Solomon-Page Grp., Ltd., 933 F. Supp. 1180,1190(S.D.N.Y.

1996).

         Moreover,the plaintiffs have not established that the non-defendants' sales were

suspicious or unusual; for the most part, they do not coincide vdth the dates the alleged

misstatements were made.(See ECF No. 36 f 127.)'^ C/! Employees'Ret. Sys. ofGov't ofthe

Virgin Islands v. Blanford, 794 F.3d 297, 309(2d Cir. 2015)(Scienter was sufficiently pled

where the defendants sold their shares "at peak stock prices" during the class period, and the

"stock sales occurred shortly after the quarterly investor calls," on which the individual

defendants made the alleged misstatements."). In fact, one ofthese sales occurred after the May

19,2017 corrective disclosures, in which the plaintiffs claim revealed- not concealed -the

alleged fraud.{See ECF No. 36 127(Mr. Gilbert sold 5,600 shares on May 24, 2017).) And,

more than 80% ofthe sales made close to the pronouncement ofan alleged misstatement- Mr.




  The plaintiffs assertion that the majority ofthe sales were made "within days ofthe Company's
positive announcements" is not accurate.(ECF No.45 at 31.)For example,the plaintiffs claim that there
were insider sales made on "the same day, or shortly after" the November 18, 2016 statements-the sale
most closely following those statements was on November 29,eleven days later-and the February 14,
2017 statements-the next sale after those were made over two weeks later on March 1,2017.

                                                 27
Kimble's September 7,2016 sales and Ms. Alvitti's April 20,2017 sales - were made pursuant

to a 10b5-l trading plan adopted before the Class Period.(See ECF No. 44-19 at 4, n,l.)

       The plaintiffs have not shown that insider stock sales during the Class Period raise a

"strong inference" that the defendants acted with the requisite scienter.

               2.      Recklessness


        Alternatively, the plaintiffs argue that the defendants acted with conscious recklessness

because they had access to periodic reports of"sell through data, sales numbers, products and

inventory" and held weekly meetings to discuss "sales earnings and cost trends"(ECF No. 36

124-25); thus, the argument goes when they made the statements, they must have known that

vendor relationships were deteriorating, and that vendors' direct online sales to consumers had

increased."Conscious misbehavior or recklessness" is a "state of mind 'approximating actual

intent,' which can be established by 'conduct which is highly unreasonable and which represents

an extreme departure from the standards ofordinary care to the extent that the danger was either

known to the defendant or so obvious that the defendant must have been aware of it.'" City of

Pontiac Policemen's & Firemen's Ret. Sys. v. UBS AG,752 F.3d 173,184(2d Cir. 2014)

(citation omitted); see South Cherry, 573 F.3d at 109(To establish "conscious recklessness," the

plaintiff must establish that the defendants had "a state of mind approximating actual intent, and

not merely a heightened form of negligence.")(citing A/bvaA:, 216 F.3d at 312(intemal quotation

marks omitted)). Put simply,"'an allegation that a defendant merely 'ought to have known' is

not sufficient to allege recklessness.'" Hart v. Internet Wire, Inc., 145 F. Supp. 2d 360, 368

(S.D.N.Y. 2001)(citation omitted). Where a plaintiff cannot make a showing of"motive," the

"strength ofthe circumstantial allegations must be correspondingly greater." ECA,553 F.3d at

198-99.




                                                28
        The plaintiffs may establish "conscious recklessness" by establishing that the defendants

"knew facts or had access to information suggesting that their public statements were not

accurate." Blanford^ 794 F.3d at 306(quotation mark and citations omitted); see also Novak, 216

F.3d at 308 (the plaintiff must have "specifically alleged defendants' knowledge offacts or

access to information contradicting their public statements."). Here, the plaintiffs have made no

such allegations. Instead, they make vague assertions that the defendgints had access to software

that that showed Foot Locker's daily, weekly, and monthly sales numbers, as well as a network

that kept "sell through data, sales numbers, products and inventory," and that they met weekly to

discuss "sales, earnings, and cost trends."(ECF No. 36       124-25.) The plaintiffs do not claim

that the defendants discussed the alleged deteriorating vendor relationships and competing online

sales at any meeting,that these issued were discussed in the defendants' presence, or that these

trends were reflected in the financial reports to which the defendants had access. See In re PXRE

Grp., Ltd., Sec. Litig., 600 F. Supp. 2d 510,547(S.D.N.Y.), aff'd sub nom. Condra v. PXRE

Grp. Ltd., 357 F. App'x 393(2d Cir. 2009)(the plaintiffs did not adequately allege conscious

recklessness because they did not allege that the defendants "had access to information

specifically informing them ofthe [alleged undisclosed facts]."(emphasis added)).

       Nor can the plaintiffs rely only on the "core operations" doctrine to meet the PSLRA's

demanding scienter pleading requirement. See In re Wachovia Equity Sec. Litig., 753 F. Supp. 2d

326, 353(S.D.N.Y. 2011)(The "core operations" doctrine is "not an independently sufficient

means to plead scienter."); see also New Orleans Emps. Ret. Sys. v. Celestica, Inc., 455 F. App'x

10,14(2d Cir. 2011)(summary order)(Core operations doctrine can "provide supplemental

support for allegations of scienter, even if[it] cannot establish scienter independently.").

Accordingly,the plaintiffs have not established conscious recklessness.



                                                 29
        C.     Loss Causation


        Because I hold that the complaint fails to plead that the defendants had the requisite

scienter, I do not reach the defendants' alternative argument that the plaintiffs have not

adequately alleged loss causation. See, e.g., Xerox Corp., 300 F. Supp. 3d at 581.

II.    Section 20(a) Claim

       The plaintiffs also allege "controlling person liability" against defendants Johnson and

Peters pursuant to Section 20(a), 15 U.S.C. § 78t(a). See Levy v. Maggiore,48 F. Supp. 3d 428,

439-40(E.D.N.Y. 2014)(citations omitted). Under Section 20(a),"every person who, directly or

indirectly, controls any person directly liable under the Securities Exchange Act" is also liable.

Levy,48 F. Supp. 3d, at 439-40(citing Steginsky v. Xcelera Inc., 741 F.3d 365, 371 (2d Cir.

2014)(internal quotation marks and alterations omitted)(quoting 15 U.S.C. § 78t)), A party

cannot be held both primarily and secondarily liable for Exchange Act violations, but a plaintiff

may allege both as alternative theories ofliability at the pleading stage. Id. at 440(citing Szulik v.

Tagliaferri, 966 F.Supp.2d 339,368-69(S.D.N.Y. 2013);In re Scholastic Corp. Sec. Litig., 252

F.3d 63,77(2d Cir. 2001);Suez Equity Investors, L.P. v. Toronto-Dominion Bank,250 F.3d 87,

101 (2d Cir. 2001)).

       Since the plaintiffs have not identified any actionable misstatements or adequately

alleged scienter or loss causation, they have not adequately pled a Section 10(b) claim.

Therefore, their Section 20(a) control person claim fails as well, as control person liability under

Section 20(a) depends on a primary violation ofSection 10(b).

                                         CONCLUSION


       The defendants' motion to dismiss the complaint is granted. The case is dismissed with

leave to amend. The plaintiffs must file an amended complaint, if any, by October 28,2019.



                                                 30
so ORDERED.




                                 s/Ann M. Donnelly
                                 AnntM. Donnelly
                                 United States District Judge


Dated: Brooklyn, New York
       September 30,2019




                            31
